Citation Nr: 1620509	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as acid reflux).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disorder manifested by vertigo, headaches, and dizziness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from April 1974 to May 1975.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los, Angeles, California. 

This appeal was processed using the VBMS paperless claims processing system.  There are also documents in Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for GERD and a disorder manifested by vertigo, headaches, and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Depression was not manifest in service and is unrelated to service.

2.  Hypertension was not manifest in service and is unrelated to service.  It was not demonstrated within 1 year following separation from service.



CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service and is not attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  Hypertension was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In February 2010, the Veteran was advised of how to substantiate his claims for service connection, his and VA's respective duties in developing the claims and as to the disability rating and effective date elements of his claim.

In regard to the duty to assist, the Veteran's service treatment and private treatment records have been obtained and considered.  The Board notes that the RO requested the Veteran's records from Little Company of Mary, but did not receive any reply.  In December 2015, the RO notified the Veteran of the lack of response from the Little Company of Mary and advised him to contact the provider or obtain and provide the records directly to the RO.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Here, the Veteran was not afforded a VA examination in connection with his depression and hypertension claims and the Board finds that he is not entitled to one.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, a medical examination addressing the Veteran's claims is unnecessary in this case because as will be discussed below, even though there are current disabilities, there is no credible evidence of a [McLendon element (1)] and no credible "in-service event, injury or disease," or a disease, which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Hypertension is listed as a chronic disease.  38 U.S.C.A. § 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has contended, without providing any specifics, that his depression and hypertension are related to service.  There is evidence that the Veteran has current diagnoses of depression and hypertension.  However, as will be described below, there is no competent evidence, lay or medical, which link these disabilities to service.  

Depression

The Veteran has contended on several occasions that his depression started around the late 1990s - almost 20 years after his separation from service.  

The Veteran's argument rests on the premise that he was treated for severe anxiety and depression on more than one occasion and that he was told that he will likely have a third bout of depression.  

However, there is no evidence of depression symptoms in service or for many years after service.  Treatment records indicate that the Veteran's depression and/or anxiety may be related to his work and financial situation - not service.  Presently, there is no medical evidence of record relating a current diagnosis of depression to service. 

As the preponderance of the evidence is against the claim for service connection for depression, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran does not allege, and the evidence of record does not show, that the Veteran's hypertension was actually manifested in service or within the first post-service year.  Service connection on such a direct or presumptive basis is therefore not warranted.  

Presently, there is no medical evidence of record relating a current diagnosis of hypertension to service. 

The Board has considered the Veteran's contentions that he developed hypertension as a result of his active duty service.  While the Board finds that the Veteran is competent to report elevated high blood pressure levels, he is not competent to link a current diagnosis to his service.  The Veteran has made vague assertions that he is entitled to hypertension because he has suffered from it since his diagnosis in 2003.  However, in no way has the Veteran presented any evidence which would explain any connection between his service and his hypertension diagnosis almost 30 years later.  Service treatment records are negative for any pertinent complaints of findings.

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension is denied.  


REMAND

First, in a February 2011 correspondence, the Veteran states that he has suffered from inguinal hernias since he was a baby.  He states, "I continue to have reflux that wakes me up at night, causes gagging and pain from hiatal hernia."  He alleges that his hiatal hernia causes his GERD and that the GERD went undiagnosed for some time.  On the Veteran's January 1974 Report of Medical History, he indicates a history of a "rupture/hernia."  The January 1974 examiner also indicates that the Veteran had a history of surgery for a hernia repair.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  The Veteran's January 1974 clinical entrance examination was silent for any GERD problems in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the clinical examination was normal, the Board concludes that GERD was not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Veteran has not been afforded a VA examination in connection with his GERD claim.  On remand, the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably suffered from GERD prior to service, and if so, whether GERD clearly and unmistakably was not aggravated by service, or in the alternative whether it had its onset or is otherwise related to service.  The examiner should base his/her determination on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disease or residuals thereof.

Second, in June 2015, the Board remanded the matter of service connection for a disorder manifested by vertigo, headaches, and dizziness to obtain medical opinion which addressed the etiology of the Veteran's disorder manifested by headaches, dizziness and vertigo.  The Veteran was afforded a VA ear disease examination and a migraine examination.  

The ear disease examiner noted the Veteran's 2011 diagnosis of peripheral vestibular disorder.  The Veteran reported that his vertigo symptoms began in 1986.  The examiner noted that the Veteran's vestibular disease causes symptoms of hearing impairment with attacks of vertigo and cerebellar gait, and tinnitus.  A physical examination of the external ear, ear canal and tympanic membrane were normal and there was evidence of a healed tympanic membrane perforation.  The examiner opined that the Veteran's ear condition was less likely than not incurred in service or caused or aggravated by a service-connected disability, including bilateral hearing loss and tinnitus.  The examiner explained that there was insufficient evidence to relate the peripheral vestibular disease to service since the Veteran's symptoms started 10 years after service and there was no evidence of chronicity of symptoms.  The examiner opined, " [t]he service-connected hearing loss and tinnitus did not cause or aggravate the vertigo condition, but rather the underlying peripheral vestibular disorder is causing the symptoms of vertigo, hearing loss, and tinnitus."  The examiner did not address the Veteran's symptoms of headaches.  

At the November 2015 VA migraines examination, the Veteran reported that his headaches began in 1985, but he did not seek treatment until 2007, while he was being treated for complaints of vertigo.  He reported that he was told that is vertigo was secondary to his migraines and/or an ear infection.  The examiner noted the Veteran's 1994 diagnosis of migraines with symptoms of pulsating or throbbing head pain less than once a day on the left side of the head.  No etiological opinion was provided.  

The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  On remand, an addendum opinion should be provided which addresses whether the Veteran has one or more disabilities manifested by symptoms of vertigo, headaches and dizziness which are related to service.  

Finally, on remand, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records pertaining to the Veteran and associate with the electronic claims file.  All attempts to obtain records should be documented in the claims folder.

2.  Then, schedule the Veteran for a VA examination to address the etiology of his GERD.  The electronic claims folders must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that GERD pre-existed active service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the January 1974 Report of Medical History which indicates that the Veteran previously underwent hernia surgery and the Veteran's February 2011 statement that he suffered from hernias since he was a baby and that his hernia causes his GERD.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing GERD WAS NOT aggravated (i.e., chronically worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c)  If not, the examiner must opine as to whether a GERD disability is at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion.  

3.  Then, obtain an addendum opinion from the November 2015 VA examiner (or an appropriate medical professional).  The electronic claims files must be made available to, and reviewed by, the examiner.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a disability (or disabilities) manifested by vertigo, headaches, and dizziness.  (Please specify which symptoms are attributed to which disabilities)

(b)  For each diagnosed disability, opine whether it is at least as likely as not that the disability was incurred in or related to service.

The examiner is requested to address the following:

(i)  a September 2004 treatment note from HealthCare Partner Medical Group which indicates that the Veteran experienced symptoms of headaches and dizziness

(ii)  an October 2005 treatment record from Healthcare Partners Medical Group which indicates that the Veteran likes to dive and snorkel and has experienced a ruptured tympanic membrane on several occasions

(iii)  UCLA treatment records which show a diagnosis of vertiginous migraines (possibly related to his tympanic membrane perforation)

(iv)  a February 2011 VA treatment record which indicates symptoms of unsteadiness, dizziness, aural fullness, blurred vision, nausea, tinnitus, headaches and migraines

The supporting rationale for all opinions expressed must be provided.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


